DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 02/18/2021.
Authorization for this examiner’s amendment was given via phone and internet communications on 03/12/2021 with applicant’s representative Ying Zhang (Reg. No. 73,781).

Response to Amendment
The amendment filed 02/18/2021 has been entered. 
Applicant’s amendments to claims 16-21 and 23 result into withdrawal of the claim objections previously set forth in the Office Action mailed on 08/18/2020.
Applicant’s amendments to independent claims 1, 7, 16 and 24, arguments, Pages 8-9 of the Remarks filed on 02/18/2021 and further claim amendments result into withdrawal of the 35 USC § 103 rejection previously set forth in the Office Action mailed on 08/18/2020.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Proposed amendments marked manually with underlining and 
Claims Amendments:
1-15.	(Canceled) 

16.	(Currently Amended) A method of manufacturing a semiconductor device comprising:
designing an original circuit configured to become an obfuscated circuit with a different output from the original circuit, 
wherein configuring the original circuit to become the obfuscated circuit comprises adding an element to the original circuit to obfuscate the original circuit, and 
wherein the element comprises at least one of a logic gate or a net; [[and]] 
fabricating the obfuscated circuit; and 
editing the fabricated obfuscated circuit, 
wherein the obfuscated circuit is configured to change an output of the original circuit and to recover the output of the original circuit upon the editing of the fabricated obfuscated circuit, and
wherein the editing of the fabricated obfuscated circuit comprises removing the added element from the fabricated obfuscated circuit.

17.	(Canceled) 

18.	(Canceled) 

19.	(Currently Amended) The method according to claim [[18]] 16, wherein the editing of the fabricated obfuscated circuit comprises at least one of milling by a focused-ion-beam (FIB) or depositing by the FIB.



21.	(Previously Presented) The method according to claim 20, further comprising thinning the wafer before the editing of the fabricated obfuscated circuit on the back side of the wafer.

22.	(Original) The method according to claim 20, further comprising dicing the wafer and packaging the diced wafer.

23.	(Previously Presented) The method according to claim 16, wherein the designing of the original circuit configured to become the obfuscated circuit comprises forming a netlist, analyzing obfuscation, and forming a list of suitable nets. 

24.	(Currently Amended) A method for designing a chip comprising:
forming a netlist for an integrated circuit; [[and]]
modifying the netlist,
wherein the modifying of the netlist comprises adding an element to the netlist to obfuscate the integrated circuit and to corrupt an intended output of the integrated circuit, and
wherein the element comprises at least one of a logic gate or a net; [[and]]
fabricating the chip based on the modified netlist; and 
editing the fabricated chip,
the editing of the fabricated chip, and
wherein the editing of the fabricated chip comprises removing the added element from the fabricated chip. 
 
25.	(Previously Presented) The method according to claim 24, further comprising inserting a design-for-test (DFT) into the modified netlist.

26.	(Currently Amended) The method according to claim 24, wherein the removing of the added element 

27.	(Previously Presented) The method according to claim 26, further comprising generating a layout based on the modified netlist.

28.	(Previously Presented) The method according to claim 27, wherein the modifying of the netlist comprises inserting a logic gate into the netlist or rerouting a pre-existing net.

29.	(Original) The method according to claim 28, further comprising analyzing obfuscation and forming a list of suitable nets between the forming of the netlist and the modifying of the netlist.

30-58.	(Canceled) 



60.	(New) The method according to claim 59, wherein the logic gate is at least one selected from a group consisting of an inverter, NAND, NOR, XOR, AND, and OR.

61.	(New) The method according to claim 16, wherein the element is a first net.

62.	(New) The method according to claim 61, wherein the first net couples a second net of the original circuit to a voltage source or a ground.

63.	(New) The method according to claim 16, wherein the fabricated obfuscated circuit comprises a pad for recovering the output of the original circuit upon the editing of the obfuscated circuit.

64.	(New) The method according to claim 63, wherein the pad is a cut pad for disconnecting the element from the original circuit or a contact pad for rerouting the original circuit.

65.	(New) The method according to claim 64, wherein the contact pad is connected with the original circuit via a tungsten contact or a platinum contact.

66.	(New) The method according to claim 16, wherein the obfuscated circuit comprises a first logic gate selected from a group consisting of NAND, NOR, AND, OR, and XOR.

67.	(New) The method according to claim 66, wherein the first logic gate is configured such that a first input of the first logic gate is disconnected from the first logic gate and the disconnected first input 

68.	(New) The method according to claim 67, wherein remaining inputs of the first logic gate and the second logic gate remain connected to the original circuit.

69.	(New) The method according to claim 16, wherein the obfuscated circuit comprises a second logic gate selected from a group consisting of an inverter, AND, OR, XOR, NAND and NOR.

70.	(New) The method according to claim 69, wherein the second logic gate is configured such that an input of the second logic gate is disconnected from the second logic gate and the original circuit bypasses the second logic gate by making a direct connection to the input.

Allowable Subject Matter
Above Claims 16, 19-29 and 59-70 are allowed. Claims 1-15, 17-18 and 30-58 are canceled. Claims 16, 19, 24 and 26 have been amended. Claims 59-70 are newly added.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
i. Suri et al. (US 2008/0028345 A1, hereinafter “Suri”),
ii. Chakraborty et al. (US 2011/0113392 A1, hereinafter “Chakraborty”), and
iii. Pileggi et al. (US 2016/0341786 A1, hereinafter “Pileggi”).
Suri teaches an original circuit to become an obfuscated circuit with a different output from the original circuit, fabricating the circuit, wherein the obfuscated circuit is configured to recover the output 
While Suri-Chakraborty-Pileggi teaches the aforementioned limitations, however, none of the above prior arts, individually or in combination, teaches the claim limitations in the manner described in the independent claims for designing an original circuit configured to become an obfuscated circuit with a different output from the original circuit, wherein configuring the original circuit to become the obfuscated circuit comprises adding an element to the original circuit to obfuscated the original circuit, fabricating the obfuscated circuit, and editing the fabricated obfuscated circuit, wherein the obfuscated circuit is configured to change an output of the original circuit and to recover the output of the original circuit upon the editing of the fabricated obfuscated circuit, and wherein the editing of the fabricated obfuscated circuit comprises removing the added element from the fabricated obfuscated circuit. In addition, none of the above prior arts, individually or in combination, teaches the claim limitations for forming a netlist for an integrated circuit, modifying the netlist, wherein the modifying of the netlist comprises adding an element to the netlist to obfuscate the integrated circuit and to corrupt an intended output of the integrated circuit, fabricating the chip based on the modified netlist, and editing the fabricated chip, wherein the modified netlist is configured to recover the intended output of the integrated circuit upon the editing of the fabricated chip, and wherein the editing of the fabricated chip comprises removing the added element from the fabricated chip. Therefore, the above limitations in conjunction with the remaining limitations of independent claims 16 and 24 render the above claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        
/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497